                        8:19-mj-00570-MDN Doc # 1 Filed: 11/26/19 Page 1 of 23 - Page ID # 1
  AO 106 (Rev. 04/10) Application for a Search Warrant
                                                                                                                                   FILED
                                                                                                                        , t'l.3. 61STRICT COURT
                                                UNITED STATES DISTRICT                                             CoutrTRlCT OF NEBRASf,A
                                                                                         for the                               2019 NOV 26 AH IQ: 56
                                                                              District of Nebraska
                                                                                                                               OFFICE OF THE CLERK
                   In the Matter of the Search of
                                                                                            )
            (Briefly.describe the property to be searched                                   )
             or identify the person by name and address)                                                Case No. 8:19MJ570
                                                                                            )
                              Red Apple i-phone (Device .1)                                 )
                                                                                            )
                                                                                            )

                                                       APPLICATION FOR A SEARCH WARRANT
         I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
 penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
 property to be searched and give its location):
See Attachment A



 located in the                                               District of
                                                                               - - - - -Nebraska
                                                                                         - - - - - - - , there is now concealed (identify the
 person or describe the property to be seized):
See Attachment B




             The basis for the search under Fed. R. Crim. P. 41(c) is (check one or 'more):·
                        lJ evidence of a crime;
                        iJ. contraband, fruits of crime, or other items illegally possessed;
                        iJ property designed for use, intended for use, or used in committing a crime;
                        0 a person to be arrested or a person who is unlawfully restrained.

             The search is related to a violation .of:
               .Code Section                                  ·           ·       ·                ·    Offense Description
                                                                  Possession with intent to distribute con(rolled substances
                   I.
         21:841

             The applicatJ.on is based on these facts:

          See attached affidavit

             5f Continued on the attached sheet.
             0 Delayed notice of _ _ days (give exact ending date if more than 30 days: _ _ _ _ _ ) is requested
               under 18 U.S.C. § 3103a, the basis ofwhich is set forth on the attached sheet.



                                                                                             ~                        _AppHcant'ss/gnature      .

            gf Sworn to before me and signed in my presence. __·____D_E_A_S_,pc...e_c_ia_l_A_,g,c..e_n_t_J_o_s_hu_a_D_._B_la_c_k_ _ _ __
                                                                                                                       Printed name and title
             0 Sworn to before me by telephone or other
                   reliable electronic means.

 Date:       /1/Uprf( f
 City and state: Omaha, Nebraska                                                                         Michael D. Nelson, U.S. Magistrate Judge
                                                                                                                       Printed name and title
       8:19-mj-00570-MDN Doc # 1 Filed: 11/26/19 Page 2 of 23 - Page ID # 2




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

 IN THE MATTER OF THE SEARCH OF
 THE FOLLOWING DEVICE WHICH IS
 CURRENTLY LOCATED AT THE DEA
 OFD HEADQUARTERS LOCATED AT
 2707 N. 108th ST., OMAHA, NE                    Case No. 8:19MJ570

  RED APPLE !PHONE, Unknown Model
· IMEI: Unknown



                           AFFIDAVIT IN SUPPORT OF AN
                         APPLICATION UNDER RULE 41 FOR A
                          WARRANT TO SEARCH AND SEIZE


       I, Special Agent Joshua D. Black, being first duly sworn, hereby depose and state as

follows:


                     INTRODUCTION AND AGENT BACKGROUND


           1.   I make this affidavit in support of an application under Rule 41 of the Federal

Rules of Criminal Procedure for a search warrant authorizing the examination of property-

electronic devices-which are currently in law enforcement possession, and the extraction from

thatproperty of electronically stored information described in Attachment B.


           2.   I am a Special Agent with the Drug Enforcement Administration (DEA) and

have been so employed since October 2016. I am currently assigned to the Omaha District

Office,.charged with investigating drug trafficking and money laundering violations under

Titles 18 and 21 of the United States Code. I have received 20 weeks of specialized·training in

 Quantico, Virginia, pertaining to drug trafficking, money laundering, undercover operations and

                                                                   a
 electronic and physical surveillance procedures. Before becoming Special Agent with the
      8:19-mj-00570-MDN Doc # 1 Filed: 11/26/19 Page 3 of 23 - Page ID # 3




DEA, your Affiant was employed by the City of Papillion, Nebraska, Police Department for

approximately seven year_s

       3.      In my work as a Special Agent with the DEA, I have been involved in controlled

purchases, surveillance, .electronic surveillance, arrest of dtug traffickers, interviewing of drug

traffickers, trash pulls, and the execution of search warrants on residences, businesses, vehicles

and electronic devices. As a result, I have arrested individuals for violating State and Federal ·

statutes regarding the possession, manufacture, transportation and sale of controlled substances.

I have conducted and have been associated with investigations involving the interception of

wire communications and electronic communications obtained from cellular telephone devices

and smart phones. I am familiar with the ways in which drug traffickers conduct business,

including, but not limited to, their methods of importing and distributing controlled substances,

their use of cellular telephones, their used of computers and smart phones and their use of

numerical codes and code words to conduct their transactions.

       4.      I am familiar with the facts and circumstances of this investigation through

personal participation and from discussions with agents and officers involved in the investigation.

This affidavit is intended to show only that there is sufficient probable cause for the requested

warrant and does not set forth all of my knowledge about this matter.


               IDENTIFICATION OF THE DEVICES TO BE EXAMINED


       5.      This affidavit is submitted in support of a search warrant for the following device

which is in the custody of the Drug Enforcement Administration, in Omaha, Nebraska:


            a. One Red Apple !Phone, Unknown Model, Unknown IMEI, hereinafter referred to·

               as Device 1;
          8:19-mj-00570-MDN Doc # 1 Filed: 11/26/19 Page 4 of 23 - Page ID # 4




            6.     The applied-for warrant would authorize the forensic examination of the Device

    for the purpose of identifying electronically stored data particularly described in Attachment B.


                                         PROBABLE CAUSE
(

           7.      On November 4, 2019, SA Swearingen was contacted by Bellevue Police

    Department regarding a potential overdose that occurred at 8201 Armstrong Circle, Bellevue,

    ·Nebraska. SA _Swearingen was advised that Kari HENSLEY (herein referred to as K. HENSLEY)

    took an unknown amount of pills and was found unresponsive in the bathroom by her son Chase

    Hensley (herein referred to as C. Hensley). Additionally, C. Hensley located a large a.mount of

    Carisoprodol (Pain-O:-Soma) pills inside the residence. The pills were made in India and shipped

    from Singapore. Bellevue PD seized 1009 pills from the residence on this date.


           8.      On November 21, 2019, the Drug Enforcement Administration (DEA) Omaha

    Field Division Special Agent (SA) Jarrett Swearingen and SA Joshua Black contacted C. Hensley

    in an effort to interview C. Hensley regarding the method K. HENSLEY was obtaining the

    Carisoprodol. C. Hensley agreed to speak with agents at his residence of 8201 Armstrong Circle,.

    Bellevue, Nebraska. On the same date, SA Swearingen and SA Black met with C. Hensley at the

    aforementioned address. During the interview with C. Hensley, he stated to agents that K.

    HENSLEY was his biological mother and had been taking Carisoprodol for 5-6 years. C. Hensley

    further stated that K. HENSLEY has never obtained Carisoprodol legally from a physician. C.

    Hensley stated that K. HENSLEY was currently receiving the drug in the mail from an unknown

    source. C. Hensley stated that K. HENSLEY had overdosed on Carisoprodol 2-3 times'in the last

    three weeks and was taken to the hospital on each occasion. C. Hensley stated that he went through

    his mother's cellular phone and observed multiple text message conversations between K.
        8:19-mj-00570-MDN Doc # 1 Filed: 11/26/19 Page 5 of 23 - Page ID # 5




HENSLEY and unknown individuals regarding K. HENSLEY rece1vmg shipments of .

Carisoprodol and Tram.ado! from .Singapore, and K. HENSLEY agreeing to help ship the drugs

to other individuals for money and free Carisoprodol. C. Hensley showed agents some

photographs · that he had taken of the aforementioned conversations he observed on. K.

HENSLEY' s cellular phone. Additionally, during the interview with C. Hensley, he stated that

he had located several boxes of the Carjsoprodol around the house that K. HENSLEY had

received in the mail. C. Hensley provided agents with 12 boxes of Carisoprodol tablets that

contained 1,173 total tablets and K. HENSLEY's cellular phone (Device 1). The Carisoprodol

seized on this date were the same as the pills seized by Bellevue PD on November 4, 2019.


         9.     Carisoprodol is a Schedule IV drug and requires a prescription to possess.


         10.    Based on the above facts, agents believe that K. HENSLEY is obtaining controlled

substance pharmaceuticals illegally and reshipping the controlled substances to other individuals

in the United States. Furthermore, based on the photographs of conversations provided to agents,

SA Swearingen knows that K. HENSLEY utilizes Device 1 to contact her source of supply for

controlled substances pharrnac~uticals, therefore SA Swearingen believes that Device 1 will assist

agents in identifying the source of supply as well as the· method in which K. HENSLEY is

obtaining the controlled substances .


        . 11.   Device 1 is currently. in the lawful possession of the DEA Omaha Field Division

(OFD). While the DEA Omaha Field Division (OFD) might already have all necessary authority

to examine the Device, I seek this additional warrant out of an abundance of caution to ·be certain

that an examination of the Device will comply with the Fourth Amendment and other applicable

laws.
     8:19-mj-00570-MDN Doc # 1 Filed: 11/26/19 Page 6 of 23 - Page ID # 6




                                   TECHNICAL TERMS


       12.    Based on my training and experience, I use the following technical terms to convey

the following meanings:


         a. Wireless telephone:       A wireless telephone (or mobile telephone, or ·cellular

             telephone) is a handheld wireless device used for voice and data communication

             through radio signals.     These telephones send signals through networks of

             transmitter/receivers, enabling communication with other wireless telephones or

             traditional "land line" telephones. A wireless telephone usually contains a "call

             log," which records the telephone number, date, and time of calls made to and from·.

             the phone. In addition to enabling voice communications, wireless telephones offer

             a broad range of capabilities. These capabilities include: storing names and phone

             numbers in electronic "address books;" sending, receiving, and storing text

             messages and e-mail; taking, sending, receiving, and storing still photographs and

             moving video; storing and playing back audio files; storing dates, appointments,

             and other information on personal calendars; and accessing and downloading

             information from the Internet.     Wireless telephones may also include global

             positioning system ("GPS") technology for determining the location of the device.


         b. Digital camera: A digital camera is a camera that records pictures as digital picture

             files, rather than by using photographic film. Digital cameras use a variety of fixed

             and removable storage media to store their recorded images. Images can usually

             be retrieved by connecting the camera to a computer or by connecting the

             removable storage medium to a separate reader. Removable storage media include
8:19-mj-00570-MDN Doc # 1 Filed: 11/26/19 Page 7 of 23 - Page ID # 7




      various types of flash memory _cards or miniature hard drives. Most digital cameras

      also include a screen for viewing the stored images. This storage media can contain

      any digital data, including data unrelated to photographs or videos.


   c. Portable media player: A portable media player (or "MP3 Player" or iPod) is a

      handheld digital storage device designed primarily to store and play audio, video,

      or photographic files. However, a portable media player can also store other digital

      data. Some portable media players can use removable storage media. Removable

      storage media include various types of flash memory cards or miniature hard drives.-

      This removable storage media can also store any digital data.. Depending on the

      model, a portable media player may have the ability to store very large amounts of

      electronic data and may offer additional features such as a calendar, contact list,

      clock, or games.


   d. GPS: A GPS navigation device uses the·Global Positioning System to display its

      current location. It often contains records the locations where it has been. Some

      GPS navigation devices can give a user driving or walking directions to another

      location. These devices can contain records of the addresses or locations involved

      in such navigation. The Global Positioning System (generally abbreviated "GPS")

      consists of 24 NAVSTAR satellites orbiting the Earth. Each satellite contains an

      extremely accurate clock.      Each satellite repeatedly transmits by radio a

      mathematical representation of the-current time, combined with a special sequence

      of numbers. These signals are sent by radio, using specifications that are publicly

      available. A GPS antenna on Earth can receive those signals. When a GPS antenna

      receives signals from at least four satellite( a computer connected to that antenna
8:19-mj-00570-MDN Doc # 1 Filed: 11/26/19 Page 8 of 23 - Page ID # 8




        can mathematically calculate the antenna's latitude, longitude, and sometimes

        ·altitude with a high level of precision.


   e. PDA: A personal digital assistant, or PDA, is a handheld electronic device used for

        storing data (such as names, addresses, appointments or notes) and utilizing

        computer programs. Some PDAs also function as wireless communication devices

        and are· used to access the Internet
                                     .
                                             and
                                               . send and receive e-mail. PDAs usually


        include a memory card or other removable storage media for storing data and a

        keyboard and/or touch screen for ent~ring data. Removable storage media include

        various types of flash memory cards or miniature hard drives. This removable

        storage media can store any digital data. Most PDAs run computer software, giving

        them many of the same capabilities as personal computers. For example, PDA

        users can work with word-processing documents, spreadsheets, and presentations.

        PDAs may also include global positioning system ("GPS") technology for

        determining the location of the device.


   f.   Internet: The Internet is a global network of computers and other electronic devices

        .that communicate with each other. Due to the structure of the Internet, connections

        between devices on the Internet often cross state and international borders, even

        when the devices communicating with each other are in the same state.


   g. Memory Card: A memory card is utilized in many different types of devices (such

        as cellular phones, PDAs, GPS Units. etc). These memory cards can contain any

        type of digital data to include pictures, keystroke information, telephone numbers,
       8:19-mj-00570-MDN Doc # 1 Filed: 11/26/19 Page 9 of 23 - Page ID # 9




               contact lists, calendars etc. These items in and of themselves are portable and may

               · be used in multiple devices.


         13.    Based on my training and experience I am aware that the Device requested to be

 searched has the capability that allows it to serve as a wireless telephone and has the capability to

 include but not limited to, digital camera, portable media player, GPS navigation device and PDA.

 In my training and experience, examining data stored on devices of this type can uncover, among

 other things, evidence that reveals or suggests who possessed or used the device.


                  ELECTRONIC STORAGE AND FORENSIC ANALYSIS


        14.     Based on my knowledge, training, and experience, I know that electronic devices

 can store information for long periods of time. Similarly, things that have been viewed via the

· Internet are typically stored for some period of time on the device.        This information can

 sometimes be recovered with forensics tools.


        15.     Forensic evidence. As further described in Attachment B,.this application seeks

 permission to locate not only electronically stored information that might serve as direct evidence

 of the crimes described on the warrant, but also forensic evidence. that establishes how the Device

 was used, the purpose of its use, who used it, and when. There is probable cause to believe that

 this forensic electronic evidence might be on the Devices because:


           a. Data on the storage medium can provide evidence of a file that was once on the

               storage medium but has since been deleted or edited, or of a deleted portion of a

               file (such as a paragraph that has been deleted from a word processing file).
    8:19-mj-00570-MDN Doc # 1 Filed: 11/26/19 Page 10 of 23 - Page ID # 10




             b. Forensic evidence on a device can also indicate who has used or controlled the

                device. This "user attribution" evidence is analogous to the search for "indicia of

                occupancy"· while executing a search warrant at a residence.


          c. A person with appropriate familiarity with how an electronic device works may,

                after examining this forensic evidence in its proper context, be able to draw

                conclusions about how electronic devices were used, the purpose of their use, who

                used them, and when.


          d. The process of identifying the exact electronically stored information on a storage

                medium that are necessary to draw an accurate conclusion is a dynamic process.

                Electronic evidence is· not always data that can be merely reviewed by a review

                team and passed along to investigators. Whether data stored on a compute;r is

                evidence may depend on other information stored on the computer and the

                application of knowledge about how a computer behaves. Therefore, contextual

                information necessary to understand other evidence also falls within the scope of

                the warrant.


          e. Further, in finding evidence of how a device was used, the purpose of its use, who

                used it, and when, sometimes it is necessary· to establish that a particular thing· is

                not present on a storage medium.


       16.       Nature of examination.      Based on the foregoing, and consistent with Rule

41 (e)(2)(B), the warrant I am applying fof would permit the examination of the Devices consistent

with the warrant. The examination may require authorities to employ techniques, including but
r
I
        8:19-mj-00570-MDN Doc # 1 Filed: 11/26/19 Page 11 of 23 - Page ID # 11




    not limited to computer-assisted scans of the entire medium, that might expose many parts of the

    devices to human inspection in order to determine whether it is evidence described by the warrant.


            17.     Manner of execution. Because this warrant seeks only permission to examine

    devices already in law enforcement's possession, the execution of this warrant does not involve

    the physical intrusion onto premises. Consequently, I submit there is reasonable cause for the

    Court to authorize execution of the warrant at any time in the day or night.


                                              CONCLUSION


            18.     I submit that this affidavit supports probable cause for a search warrant authorizing

    the examination of the Device described in Attachment A to seek the items described in

    Attachment B.


            19.     Based upon my experience and training, I know that drug traffickers commonly

    possess and use digital devices such as cellular telephones in connection with their drug

    trafficking activities. These devices typically store relevant information concer.t?ng their drug

    activities and drug associates including addresses and telephone numbers, text messages, multi-

    media messages, the times and dates of incoming and outgoing calls and messages, and electronic

    files .such as photographs, and videos.

           20.      I know from my training and experience that members of Drug Trafficking

    Organizations (DTO) commonly communicate with cellular telephones, to include text messaging

    a.Pd multi-media messaging. I also know that members ofDTO's commonly store phone numbers

    for their diug suppliers, co-conspirators and customers in their cell phones. The numbers stored

    in the target telephones and phone logs could have significance to ongoing narcotics

    investigations, as well as possible connections to potential targets in this case.
     8:19-mj-00570-MDN Doc # 1 Filed: 11/26/19 Page 12 of 23 - Page ID # 12




        21.       In addition, I know from my training and experience that because drug dealing is

a. very mobile business, it is necessary for persons involved in the drug business to use electronic

communication devices such as cellular telephones so that they can conduct their drug business

at virtually any time without unnecessary delay. I know that these devices are capable of storing

information such as phone numbers and/or coded messages which may lead to the identity of

codefendants, coconspirators, and/or sources of supply. Cellular telephones, in addition to being

communication devices, are also storage devices for data. Data electronically stored inside

cellular telephones include telephone numbers of associates, logs of the date and time that

individual calls were made, voice and electronic messages from associates and photographs or

videos of the primary user, associates, and co-conspirators. The data inside cellular telephones is

evidence of drug trafficking,·demonstrates true ownership and control of the telephones, which

are often registered to another person, and can be effectively used to corroborate the statements

of witnesses. '

        22.       In addition, based on· my training and experience, drug traffickers often. have

photographs or videos in cellular phones, of themselves, their coconspirators and property/assets

purchased with drug proceeds. These photographs and videos often contain evidence of drug

trafficking and evidence of the use of cash proceeds to make purchases of various assets, such as

vehicles or jewelry.      Further, these photographs and videos are useful to identify sources of

supply, customers, associates, and co-conspirators of the primary user of the telephone as well as

vehicles used or owned, places of operation or storage, and other evidence of drug trafficking

activities.

        23.       Based on the foregoing, there is probable cause to believe the data and information

electronically stored within the Device such as but not limited to details of past telephone contacts
     8:19-mj-00570-MDN Doc # 1 Filed: 11/26/19 Page 13 of 23 - Page ID # 13




and records of calls made and received, text messages, multi-media messages, voice mails,

internet browser history, types, amounts and prices of drugs trafficked, as well as dates, places

and amounts of specific transactions, any information related to the sources of drugs (including

names, addresses, phone numbers, or any other identifying information), any information related

to schedule or travel, including geographic location information, photographs, videos, and audio

files, .and evidence of user attribution such as ·logs, phonebooks, and saved usernames and

passwords, contain evidence of the commission of the above-listed violations, evidence concerning

the fruits of the above described criminal activities, and/or evidence concerning the means of

committing a violation of the above-listed statutes. Accordingly, I request authority to allow

technicians to search the Device for evidence such as that described above.



                                                Respectfully submitted,



                                               ~lack
                                               Special Agent
                                               Drug Enforcement Administration



      Subscribed and sworn to before me on November 25, 2019:


        -it./-{~4 ' _
      MIC~
      United States Magistrate Judge
     8:19-mj-00570-MDN Doc # 1 Filed: 11/26/19 Page 14 of 23 - Page ID # 14




                                      ATTACHMENT A


       1.      This affidavit is submitted in support of a search warrant for the following devices

which are in the custody of the DEA Omaha Field Division, located at 2707 North 108th Street,

Omaha, Nebraska:

            b. One Red Apple !phone, Unknown Model, Unknown IMEI, hereinafter referred to

                as Device 1;

       2.      This warrant authorizes the forensic examination of the Device for the purpose of

identifying the electronically stored information described in Attachment B.
     8:19-mj-00570-MDN Doc # 1 Filed: 11/26/19 Page 15 of 23 - Page ID # 15




                                        ATTACHMENT B


       1.      All records on the Device described in Attachment A that relate to violations under

Title 21, United States Code, Controlled Substance Act, Title 18, United States Code, Laundering

of Monetary Instruments and information pertaining to the user the Device:


            a. Visual depictions of sent and/or received files (including but not limited to still

               images, videos, films or other recordings) or other computer graphic files;


            b. Electtonic copies 9f log files, to include but not limited to: emails, instant

               messaging, audio, still images, video recordings, chat logs, social media data, and

               digital cloud data stored on or about computer hardware. Computer hardware, that

               is, all equipment which can collect, analyze, create, display, convert, store, conceal,

               or transmit electronic, magnetic, optical, or similar computer impulses or data. Any

               and all hardware/mechanisms used for the receipt or storage of the same, including

               but not limited to: any computer system and related peripherals, including data

               processing devices and software (including but not limited to central _processing

               units; internal and peripheral storage devices such as fixed disks, hard drives, tape

               drives, disk drives, transistor-binary devices, magnetic media disks, external hard

               drives, floppy disk drives and diskettes, routers, computer compact disks, CD-

               ROMS, DVD, U:sb storage devices and flash memory storage devices, and other

               memory storage devices); peripheral input/output devices (including but not limited

               to keyboards, printer, video display monitors, scanners, digital cameras, optical

               readers, recording equipment, RAM or ROM units, acoustic couplers, automatic

               dialers, speed dialers, programmable telephone dialing or signaling devices,
8:19-mj-00570-MDN Doc # 1 Filed: 11/26/19 Page 16 of 23 - Page ID # 16




         electronic tone generating -devices, and related communications devices such as

         modems, cables and connections), as well as any devices, mechanisms, or parts that

         can be used to r~strict access to computer hardware (including but not limited to

         physical keys and locks):


    c. Electronic data contained in cellular phone, including any names, co-conspirators,

         associates, phone numbers, addresses, contact information, data~ text, messages,

         images, voice memos, voice mail, GPS or specific location information, maps and

         directions, calendar, photographs, videos, internet sites, internet access, documents,

         emails and email accounts, social media accounts, cloud storage accounts, or other

         information, ledgers~ contained in the cellular phone internal, external or removable

         memory or memories, which includes any .smart cards, SIM cards or flash cards;


    d. Any and all computer passwords and other data security devices designed to restrict

         access to or hide computer software, documentation, or data. Data security devices

         may consist of hardware, software, or other programming code;


    e. Documents, records, emails, and internet history (in documentary .or electronic

         form) whether transmitted or received;


    f.   Records, documents, invoices; notes and materials that pertain to accounts with any

         Internet Service Provider, including but not limited to social media accounts, cloud

         storage accounts, and email accounts, as well as any and all records relating to the

         ownership or use of the computer hardware, digital device and/or digital .media

         account;
8:19-mj-00570-MDN Doc # 1 Filed: 11/26/19 Page 17 of 23 - Page ID # 17




    g. Digital documents and records regarding the ownership and/or possession of the

       searched premises;


    h. During the course of the search, photographs of the searched items may also, be

       taken to record the condition thereof and/or the location of items therein.
                    8:19-mj-00570-MDN Doc # 1 Filed: 11/26/19 Page 18 of 23 - Page ID # 18

AO 93 (Rev. I 1/13) Search and Seizure Warrant




                                            UNITED STATES DISTRICT COURT
                                                                              for the
                                                                     District of Nebraska

                  In the Matter of the Search of                                )
                                                                                )
                       Red Apple i-phone (Device 1)
                                                                                )       Case No.     8:19MJ570
                                                                                )
                                                                                )
                                                                                )
                                                                                                           '
                                                  SEARCH AND SEIZURE WARRANT
To:       Any authorized law enforcement officer
         An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the   _ _ _ _ _ _ _ _ District of                          Nebraska
(identify the person or describe the property to be searched and give its location):·



      SEE ATTACHMENT A (INCORPORATED BY REFERENCE)



        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):


      SEE ATTACHMENT B (INCORPORATED BY REFERENCE)




         YOU ARE COMMANDED to execute this warrant on or before                  December 10, 2019       (not to exceed 14 days)
      0 · in the daytime 6:00 a.m. to 10:00 p.m. ~ at any time in the day or night because good cause has been established.

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, oi: from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to                         Michael D. Nelson
                                                                                                        (United States Magistrate Judge)

     0 Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
     0 for         days (not to exceed 30) 0 until, the facts justifying, the later specific date of


Date and time issued:          11/Jt/rt-1) / J_          / t) _: 5J 4, Pl       ,

City and state:             Omaha, Nebraska                                                        Michael D. Nelson, U.S. Magistrate Judge
                                                                                                               Printed name and title
                     8:19-mj-00570-MDN Doc # 1 Filed: 11/26/19 Page 19 of 23 - Page ID # 19

AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2)

                                                                   Return
Case No.:                                Date and time warrant executed:         Copy of warrant and inventory left with:
   8:19MJ570
Inventory made in the presence of:

Inventory of the property taken and name of any person(s) seized:




                                                                 Certification


        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.



Date:
                                                                                        Executing officer 's signature



                                                                                           Printed name and title
    8:19-mj-00570-MDN Doc # 1 Filed: 11/26/19 Page 20 of 23 - Page ID # 20




                                      ATTACHMENT A


       1.      This affidavit is submitted in support of a search warrant for the following devices

which are in the custody of the DEA Omaha Field Division, located at 2707 North 108th Street,

Omaha, Nebraska:

            b. One Red Apple !phone, Unknown Model, Unknown IMEi, hereinafter referred to

               as Device 1;

       2.     This warrant authorizes the forensic examination of the Device for the purpose of

identifying the electronically stored information described in Attachment B.
   8:19-mj-00570-MDN Doc # 1 Filed: 11/26/19 Page 21 of 23 - Page ID # 21




                                        ATTACHMENT B


       1.      All records on the Device described in Attachment A that relate to violations under

Title 21, United States Code, Controlled Substance Act, Title 18, United States Code, Laundering

of Monetary Instruments and information pertaining to the user the Device:


            a. Visual depictions .of sent and/or received ·files (including but not limited to still

               images, videos, films or other recordings) or other computer graphic files;


            b. Electronic copies of log files, to include but not limited to: emails, instant

               messaging, audio, still images, video recordings, chat logs, social media data, and

               digital cloud data stored on or about computer hardware. Computer hardware, that

               is, all equipment which can collect, analyze, create, display, convert, store, conceal,

               or transmit electronic, magnetic, optical, or similar computer impulses or data. Any

               and all hardware/mechanisms used for the receipt or storage of the same, including

               but not limited to: any computer system and related peripherals, including data

               processing devices and software (including but not limited to central processing

               units; internal and peripheral storage devices such as fixed disks, hard drives, tape

               drives, disk drives, transistor-binary devices, magnetic media disks, external hard

               drives, floppy disk drives and diskettes, routers, computer compact disks, CD-

               ROMS, DVD, usb storage devices and flash memory storage devices, and other

               memory storage devices); peripheral input/output devices (including but not limited

               to keyboards, printer, video display monitors, scanners, digital cameras, optical

               readers, recording equipment, RAM or ROM units, acoustic couplers, automatic

               dialers, speed dialers, programmable telephone dialing or signaling devices,
8:19-mj-00570-MDN Doc # 1 Filed: 11/26/19 Page 22 of 23 - Page ID # 22




          electronic tone generating devices, and related communications devices such as

          modems, cables and connections), as well as any devices, mechanisms, or parts that

          can be used to restrict access to computer hardware (including but not limited to

          physical keys and locks).


     c. Electronic data contained in cellular phone, including any names, co-conspirators,

          associates, phone numbers, addresses, contact information, data, text, messages,

          images, voice memos, voice mail, GPS or specific location information, maps and

          directions, calendar, photographs, videos, internet sites, internet access, documents,

          emails and email accounts, social media accounts, cloud storage accounts, or other

          information, ledgers, contained in the cellular phone internal, external or removable

          memory or memories, which includes any smart cards, SIM cards or flash cards;


     d. Any and all computer passwords and other data security devices designed to restrict

          access to or hide computer software, documentation, or data. Data security devices

          may consist of hardware, software, or other programming code;


     e. Documents, records, emails, and internet history (in documentary or electronic

          form) whether transmitted or received;


     f.   Records, documents, invoices, notes and materials that pertain to accounts with any

          Internet Service Provider, including but not limited to social media accounts, cloud

          storage accounts, and email accounts, as well as any and all records relating to the

          ownership or use of the computer hardware, digital device and/or digital media

          account;
8:19-mj-00570-MDN Doc # 1 Filed: 11/26/19 Page 23 of 23 - Page ID # 23




    g. Digital documents and records regarding the ownership and/or possession of the

       searched premises;


    h. During the course of the search, photographs of the searched items may also be

       taken to record the condition thereof and/or the location of items therein.
